United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                     In the                                   July 7, 2003

United States Court of Appeals                          Charles R. Fulbruge III
                                                                Clerk
           for the Fifth Circuit
                _______________

                  m 02-41063
                _______________



               IN THE MATTER OF:

             MARK A. EDWARDS,

                                    Debtor.




             MARK A. EDWARDS,

                                    Appellant-
                                    Cross-Appellee,

                    VERSUS

         HARDESTY COMPANY, INC.,
DOING BUSINESS AS MID-CONTINENT CONCRETE CO.,

                                    Appellee-
                                    Cross-Appellant.



          _________________________

   Appeals from the United States District Court
        for the Eastern District of Texas
         _________________________
       ON PETITION FOR REHEARING

Before HIGGINBOTHAM, SMITH, and
  CLEMENT, Circuit Judges.


PER CURIAM:*

  IT IS ORDERED that appellant-
cross-appellee’s amended motion
for permission to file an
answer    to    appellee-cross-
appellant’s petition for panel
rehearing is GRANTED.

  IT IS ORDERED that appellee-
cross-appellant’s motion for
permission to file a reply to
appellant-cross-appellee’s
answer to the petition for
rehearing is GRANTED.

  IT IS     ORDERED   that  the
petition   for    rehearing  is
GRANTED.    The opinion issued
on May 21, 2003, is VACATED,
and this matter is REMANDED to
the district court, which shall
remand to the bankruptcy court
with    direction    that   the
bankruptcy court vacate its
order and dismiss the case as
moot.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2